 

EXHIBIT 10.45

RELEASE OF CLAIMS AGREEMENT

RECITALS

This Release of Claims Agreement ("Agreement") is made by and between Bobby
Purkait ("Employee") and Mentor Corporation ("Company") (collectively referred
to as the "Parties"):

WHEREAS, Employee was employed by the Company;

WHEREAS, the Company and Employee entered into an Employment Agreement, dated
for reference purposes as of July 22, 2004, relating to Employee's employment
with the Company;

WHEREAS, the Company granted Employee options to purchase the Company's common
stock (the "Options") under one or several of the Company's stock option plans
(the "Plans") and each such Option is evidenced by an option agreement executed
by Employee and the Company (the "Stock Option Agreements");

WHEREAS, the Company has elected to terminate the Employment Agreement in
accordance with Section 4.1.5 thereunder, effective as of March 25, 2005 (the
"Termination Date");

WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that
either party may have against the other, including, but not limited to, any and
all claims arising or in any way related to Employee's employment with, or
separation from, the Company;

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

COVENANTS

1.          Consideration.  Upon the Effective Date (as defined in Section 24)
of this Agreement, Employee will be entitled to the following:

(a)     Base Salary.  In accordance with Section 2 of the Employment Agreement,
the Company agrees to pay Employee the remaining base salary (at the rate
described in Section 3.1.1 of the Employment Agreement) through May 31, 2005, to
be paid in one lump sum payment, less applicable withholdings, payable within
fifteen (15) days after the Effective Date.

(b)     Severance Pay.  The Company agrees to pay Employee severance pay in an
amount equal to twenty-two (22) months' base salary at the rate described in
Section 3.1.1 of the Employment Agreement.  Said severance payment shall be paid
within fifteen (15) days after the Effective Date in one lump sum payment, less
applicable withholdings, of this Agreement. 

--------------------------------------------------------------------------------


(c)     Options.  Pursuant to Sections 2 and 3.1.3 of the Employment Agreement,
any options previously granted to Employee that were scheduled to vest prior to
May 31, 2005 shall continue to so vest until said date.  Thereafter, no
additional unvested options shall continue to vest.  Employee shall be entitled,
for a period of three months following May 31, 2005 (i.e., until August 31,
2005), to exercise any previously vested options in accordance with the terms of
the Plans and the Stock Option Agreements. 

(d)      Cash Incentive Bonus.  In accordance with Sections 2 and 3.1.2
(including Attachment A) of the Employment Agreement, the Company agrees to pay
Employee thirty thousand dollars ($30,000) for completion of Phase 1 Dosing
Study, as well as an additional sixty thousand dollars ($60,000), representing
payment for the remaining target milestones set forth in Attachment A, to be
paid in one lump sum payment, less applicable withholdings, payable within
fifteen (15) days after the Effective Date.

(e)     Benefits.  The Company will continue to provide Employee with the
benefits (or cash equivalents in lieu thereof) described in Sections 3.3 and 3.4
of the Employment Agreement until May 31, 2005, including but not limited to
vacation accrual and automobile allowance.  In the event the Company elects to
provide cash equivalent compensation in lieu of providing any such benefits,
payment shall be made in one lump sum no later than June 15, 2005.  After May
31, 2005, to the extent not otherwise covered by a prior employer, the Company
will reimburse the premiums otherwise payable by Employee and his eligible
dependents for health, dental and vision benefits coverage for up to three (3)
months beginning on May 31, 2005, or until he becomes eligible for group
insurance benefits from another employer, whichever comes first, provided
Employee elected continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"), within the time period
prescribed under COBRA.  If Employee discontinues COBRA continuation coverage or
elects alternative coverage, a cash payment will not be provided in lieu of the
Company's payment of premiums above.  The Company will not reimburse Employee
for any taxable income imputed to Employee because the Company has paid
Employee's COBRA premiums or those of Employee's eligible dependents.

(f)       Unreimbursed Expenses.  The Company will reimburse any business
expenses reasonably incurred in performing services for the Company prior to the
Termination Date.

(g)     Tax and Related Liabilities.  Employee shall be solely responsible for
any and all tax and related liabilities which may arise out of the payments or
benefits provided under this Agreement, and shall indemnify and hold harmless
the Company from and against any and all claims related thereto.

2.          Confidential Information and Company Property.  Employee will
continue to maintain the confidentiality of all confidential and proprietary
information of the Company.  Employee will return all of the Company's property
and confidential and proprietary information in his possession to the Company on
the Effective Date of this Agreement.  Employee shall submit his Company laptop
computer for reformatting by the Company, after which the Company shall return
said computer to Employee, who will then be entitled to retain it.  In addition,
the Employee shall be entitled to retain the cellular telephone provided by the
Company. 

3.          Payment in Full.  Employee acknowledges and represents that the
Company has paid all salary, wages, cash incentive bonuses of any kind,
including but not limited to target milestone payments or any other bonuses,
accrued vacation, milestone payments and any and all other benefits due to
Employee once the above noted payments and benefits are received.

-2-

--------------------------------------------------------------------------------


4.          Release of Claims.  Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.  In
consideration for the mutual covenants contained in this Agreement, including
but not limited to the severance compensation provided hereunder, Employee and
the Company, on behalf of themselves, and their respective heirs, family
members, executors, officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, hereby fully and forever release each other and their
respective heirs, family members, executors, officers, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations and assigns, from, and agrees not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess arising from any omissions, acts or facts
that have occurred up until and including the Effective Date including, without
limitation:

(a)     any and all claims relating to or arising from Employee's agreement with
the Company and the termination of that agreement;

(b)     any and all claims relating to, or arising from, Employee's right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c)     any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment, constructive discharge from
employment, termination in violation of public policy, discrimination,
harassment, retaliation, breach of contract, both express and implied, breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel, negligent or intentional infliction of emotional distress, negligent
or intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, and conversion;

(d)     any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act; the
California Fair Employment and Housing Act, and the California Labor Code,
including, but not limited to Labor Code sections 1400-1408;

(e)     any and all claims for violation of the federal, or any state,
constitution;

(f)      any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

(g)     any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and

(h)     any and all claims for attorneys' fees and costs.

Notwithstanding the releases provided above, the Company agrees to indemnify
employee for all claims, losses, damages, and expenses, including reasonable
attorney's fees, arising from any good faith acts of employee taken in the
course and within the scope of his employment with the Company prior to the
Termination Date.

In the event Employee applies for unemployment insurance benefits after May 31,
2005, the Company agrees that will not contest such application, there being no
valid known reason for Company to do so.

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released.  This release does not extend to any obligations incurred
under this Agreement.

The parties acknowledge and agree that any material breach of any provision of
this Agreement will entitle the non-breaching party to any legal or equitable
remedies available to such non-breaching party, including but not limited to the
right to immediately to recover and/or cease the severance benefits provided
under this Agreement.

-3-

--------------------------------------------------------------------------------


5.        Civil Code Section 1542.  The Parties represent that they are not
aware of any claim by either of them other than the claims that are released by
this Agreement.  Employee and Company acknowledge that they have been advised by
legal counsel and are familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee and the Company, being aware of said code section, agree to expressly
waive any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.

6.         Acknowledgement of Waiver of Claims Under ADEA.  Employee
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 ("ADEA") and that this waiver and
release is knowing and voluntary.  Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement.  Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled.  Employee further
acknowledges that he has been advised by this writing that

(a)     he should consult with an attorney prior to executing this Agreement;

(b)     he has up to twenty-one (21) days within which to consider this
Agreement;

(c)     he has seven (7) days following his execution of this Agreement to
revoke this Agreement;

(d)     this Agreement will not be effective until the revocation period has
expired; and,

(e)     nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.

Employee acknowledges that Employee was given twenty‑one (21) days to consider
this Agreement.  Once this agreement is executed, Employee may rescind this
Separation Agreement within seven calendar days to reinstate federal claims.  
To be effective, any rescission within the relevant time periods must be writing
and delivered to Mentor, in care of the Vice President of Human Resources,
PERSONAL AND CONFIDENTIAL, Mentor Corporation, 201 Mentor Drive, Santa Barbara,
CA, 93111.  If sent by mail, the rescission must be (1) postmarked within the
7-day period, (2) properly addressed, and (3) sent by certified mail, return
receipt requested.

7.          No Pending or Future Lawsuits.  Employee represents that he has no
disputes, claims, complaints, grievances, charges, petitions, demands, lawsuits,
or actions pending in his name, or on behalf of any other person or entity,
against the Company or any other person or entity referred to herein.  Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any other person
or entity referred to herein.

-4-

--------------------------------------------------------------------------------


8.         Non-Disparagement.  Each party agrees to refrain from any defamation,
libel or slander of the of the other party or tortious interference with the
contracts and relationships of such other party.  Employee agrees he will not
act in any manner that might damage the business of the Company.  Employee
agrees that he will not counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against the Company and/or any
officer, director, employee, agent, representative, shareholder or attorney of
the Company, unless under a subpoena or other court order to do so.  Employee
further agrees both to immediately notify the Company upon receipt of any court
order, subpoena, or any legal discovery device that seeks or might require the
disclosure or production of the existence or terms of this Agreement, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or legal discovery device to the Company.  All inquiries by potential future
employers of Employee will be directed to the Human Resources Department, Mentor
Corporation, 201 Mentor Drive, Santa Barbara, CA  93111.  Upon inquiry, the
Company's Human Resources Department will provide to such prospective employer a
letter of recommendation (the form and substance of which must be mutually
agreed to in advance by the Company and Employee), and the Company shall only be
obligated, if asked, to state the following:  Employee's last position, dates of
employment and verification of compensation and benefits.   Said letter of
recommendation shall be mutually agreed to by the parties within two (2)
business days of the Termination Date (unless the parties agree to so extend
such period), and shall thereafter be attached hereto as Exhibit "A" and
incorporated into this Agreement.

9.         Witness Services.  Employee agrees, if requested by the Company, to
prepare for and appear as a witness for, or, at the Company's request, to
prepare a written statement for, any litigation matters pending as of the
Termination Date and of which Employee was aware regarding any services
performed by Employee while employed with the Company.  The parties will agree
upon compensation for such witness services at the time of the request
consistent with the Employee's former base salary compensation, on a pro-rata
hourly basis (i.e., approximately $135/hour).  Employee will invoice the Company
in one-hour increments.  Employee will make himself reasonably available for
said services, although the specific time and place of any meetings or any such
availability shall be at Employee's reasonable discretion.

10.        Non-Solicitation.  Employee agrees that for a period of twelve (12)
months immediately following the Effective Date of this Agreement, Employee will
not either directly or indirectly solicit, induce, recruit or encourage any of
the Company's employees to leave their employment, or take away such employees,
or attempt to solicit, induce, recruit, encourage, take away or hire employees
of the Company, either for himself or any other person or entity.

11.       No Admission.  No action taken by the Parties hereto, or either of
them, either previously or in connection with this Agreement will be deemed or
construed to be: (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.

12.        No Knowledge of Wrongdoing.  Employee represents that he has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves Employee or
other present or former Company employees.

13.        Costs.  The Parties will each bear their own costs, expert fees,
attorneys' fees and other fees incurred in connection with this Agreement.

14.        Indemnification.  To the fullest extent permitted by law, the Parties
agree to indemnify and hold harmless each other from and against any and all
loss, costs, damages or expenses, including, without limitation, attorneys' fees
or expenses incurred by the Company arising out of the breach of this Agreement
by the indemnifying Party, or from any false representation made herein by the
indemnifying Party, or from any action or proceeding which may be commenced,
prosecuted or threatened by the indemnifying Party or for such Party's benefit,
upon such Party's initiative, or with such Party's aid or approval, contrary to
the provisions of this Agreement.  The Parties further agree that in any such
action or proceeding, this Agreement may be pled by the either Party as a
complete defense, or may be asserted by way of counterclaim or cross-claim. 

-5-

--------------------------------------------------------------------------------


15.        Arbitration.  The Parties agree that any and all disputes arising out
of, or relating to, the terms of this Agreement, their interpretation, and any
of the matters herein released, will be subject to binding arbitration in Santa
Barbara County before the American Arbitration Association under its National
Rules for the Resolution of Employment Disputes.  The Parties agree that the
prevailing party in any arbitration will be entitled to injunctive relief in any
court of competent jurisdiction to enforce the arbitration award.  The Parties
agree that the prevailing party in any arbitration will be awarded its
reasonable attorneys' fees and costs. 

The Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury.  This section will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Employee's obligations under this Agreement and the
agreements incorporated herein by reference.

16.        Authority.  The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement. 
Employee represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement.  Each party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

17.       No Representations.  Each party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement.  Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.

18.       Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, then (a) the provision will be amended automatically to the minimum extent
necessary to cure the illegality or invalidity and permit enforcement and (b)
the remainder of this Agreement will continue in full force and effect so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the Parties.

19.       Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee's relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee's relationship with
the Company, with the exception of the Stock Option Agreements.

20.       No Waiver.  The failure of any party to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, will not be
construed thereafter as a waiver of any such terms or conditions.  This entire
Agreement will remain in full force and effect as if no such forbearance or
failure of performance had occurred.

21.       No Oral Modification.  Any modification or amendment of this
Agreement, or additional obligation assumed by either party in connection with
this Agreement, will be effective only if placed in writing and signed by both
Parties or by authorized representatives of each party.

22.        Governing Law.  This Agreement will be deemed to have been executed
and delivered within the State of California, and it will be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles.  To the extent that
either party seeks injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of the
State of California.

-6-

--------------------------------------------------------------------------------


23.        Attorneys' Fees.  In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing party will be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys' fees, incurred
in connection with such an action.

24.         Effective Date.  This Agreement is effective after it has been
signed by both parties and after seven (7) days have passed since Employee has
signed the Agreement (the "Effective Date"), unless revoked by Employee within
seven (7) days after the date the Agreement was signed by Employee.

25.        Counterparts.  This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

26.         Voluntary Execution of Agreement.  This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims.  The Parties
acknowledge that:

(a)     They have read this Agreement;

(b)     They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

(c)     They understand the terms and consequences of this Agreement and of the
releases it contains; and

(d)     They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

                                                                        MENTOR
CORPORATION

Dated:  March 25, 2005                                    By /s/Joshua H.
Levine         
                                                                             
Joshua H. Levine
                                                                             
Chief Executive Officer

                                                                        BOBBY
PURKAIT, an individual

Dated:  March 25, 2005                                      /s/ Bobby
Purkait              
                                                                        Bobby
Purkait

 

 

 

-7-

--------------------------------------------------------------------------------